Case: 20-30594     Document: 00515935238         Page: 1     Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     July 13, 2021
                                  No. 20-30594
                                                                    Lyle W. Cayce
                                                                         Clerk

   Shelby Bailey,

                                                           Plaintiff—Appellant,

                                       versus

   Kyle France, In His Official Capacity as Chief
   Executive of the Board of Commissioners of the
   Louisiana Stadium and Exposition District,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-5888


   Before Owen, Chief Judge, and Smith and Graves, Circuit Judges.
   Per Curiam:*
          This is an appeal of the district court’s dismissal of Shelby Bailey’s
   action under the Americans with Disabilities Act of 1990 and the
   Rehabilitation Act of 1973 asserting that he was not provided program access



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30594     Document: 00515935238           Page: 2   Date Filed: 07/13/2021




                                    No. 20-30594


   for New Orleans Saints games at the Superdome. See 42 U.S.C. § 12101 et
   seq.; see also 29 U.S.C. § 794 et seq. This court has considered the appeal on
   the basis of the briefs, the record and the applicable authority. Having done
   so, the judgment is AFFIRMED, essentially for the reasons stated in the
   district court’s very thorough, well-reasoned Findings of Fact, Conclusions
   of Law and Reasons for Judgment.




                                         2